[FIRST BUSINESS CAPITAL CORP. LETTERHEAD]


REPAYMENT AGREEMENT

        1.        This Repayment Agreement is made between First Business
Capital Corp. (herein called FBCC) and Charles H. Batson (herein called
Executive).

        2.        Executive is being employed by FBCC as an executive, and will
be paid a signing bonus of $150,000, all as described in the letter from Corey
Chambas dated December 12, 2005, a copy of which is attached to this Agreement
for reference purposes only. The signing bonus is being paid in further
consideration of such employment.

        3.        Executive agrees that if Executive resigns or is terminated
for cause at any time before the end of December 31, 2006, Executive will repay
the entire signing bonus paid to Executive. If Executive should terminate due to
death or disability, Executive will not be required to repay any of the signing
bonus that has been paid to Executive.

        4.        Executive’s obligation to repay such signing bonus shall not
be subject to any setoff for moneys or damages due or claimed to be due, to
Executive, including any claim for moneys or damages based on a claim that FBCC
or any agent of FBCC has breached any agreement with Executive, or failed to
fulfill any promise made to Executive. Executive agrees to pay all costs
associated with instituting any type of collection action, including reasonable
attorneys’ fees.

        This Repayment Agreement is entered into by the parties on the dates
shown below.

First Business Capital Corp.
  By:  /s/ Corey Chambas         Corey Chambas
  Dated:  12/14/05

  /s/ Charles H. Batson         Charles H. Batson
  Dated:  12/14/05